Citation Nr: 0712154	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-27 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE
Entitlement to service connection for claimed bilateral eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the RO.  

A May 2004 rating decision granted service connection for 
tinnitus, buttock scars, and non-alcoholic steatohepatitis.  

A July 2004 rating decision granted service connection for 
post-traumatic stress disorder.  

A November 2004 rating decision granted service connection 
for bilateral hearing loss.  



FINDING OF FACT

The veteran currently is not shown to have any acquired eye 
disorder due to any event or incident of his active service.  



CONCLUSION OF LAW

The veteran does not have an acquired eye disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In August 2002 and in November 2003, the RO sent the veteran 
a letter in which he was informed of the requirements needed 
to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue on appeal, none is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issue on appeal.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal that he 
complained in September 1968 of a foreign body in his left 
eye; the impression was that of a melanoma, which was 
excised.  The veteran indicated on his July 1969 medical 
history report at separation that he did not have any eye 
disability; and his eyes were noted to be normal on 
examination in July 1969.  Uncorrected visual acuity in July 
1969 was 20/20, bilaterally, for distance.   

On VA eye evaluation in November 2002, the veteran's 
corrected distant visual acuity was 20/20, bilaterally.  The 
examiner concluded that there was no diabetic retinopathy or 
findings of shrapnel or scars.  

VA treatment records dated from June 2002 to November 2003 
reveal that corrected distant visual acuity in June 2003 was 
20/25 on the right and 20/20- on the left.  There was no 
evidence of diabetic retinopathy in June 2003.  It was noted 
in August 2003 that the veteran had progressive lenses.  

According to a July 2004 statement from J.E.M., M.D., because 
it was not uncommon for scar tissue of the conjunctive to 
disappear over many years, it was as likely as not that the 
veteran incurred an injury to his left eye.  

Although there is evidence of a left eye treatment in service 
in 1968, this appears to have been an acute, rather than a 
chronic, condition.  The veteran did not complain of an eye 
problem on his July 1969 separation medical history report, 
and no eye disability was found on medical examination in 
July 1969.  

The Board notes that there is no post-service evidence of an 
eye disability due to service.  When examined in November 
2002, there was no evidence of retinopathy or scarring; and 
his distant bilateral vision was corrected to 20/20.  

Additionally, no acquired eye disability was reported when 
the veteran was evaluated in June 2003.  The private medical 
statement from Dr. M. refers to the service eye injury but 
does not identify any current eye disability related thereto.  

Without evidence of a current disability, there also cannot 
be evidence of a causal connection between a current eye 
disability and any event or incident of the veteran's 
service.  

Consequently, as all of the elements needed to warrant 
service connection for an eye disability have not been shown, 
service connection for bilateral eye disability is not 
warranted.  

Due consideration has been given to the written contentions 
by and on behalf of the veteran.  Although he can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral eye disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a claimed bilateral eye disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


